Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed 6/30/2022 for application 16/796,850.
Claims 15, 16, 18-23, and 25-28 have been examined and are pending.  Claims 17 and 24 have been canceled have been canceled.  Claims 15, 27, and 28 are independent claims.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 5/11/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The rejection of claims 27 and 28 under 35 U.S.C. § 101 for being directed to non-statutory subject matter are withdrawn because of Applicant’s amendment of these claims.
Applicants’ arguments in the instant Amendment, filed on 6/30/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant argues as follows (italicized claim language):  As amended, claim 15 recites a method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server, the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server, the method comprising: - storing, at the server and/or at a first client of the one or more clients, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations, and, for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation, wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified, - receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects, - determining, at the server and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified, and - executing, at the server and/or at the first client, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold. (italics added). 
Examiner respectfully notes that Dillenberger in view of Kuhr discloses each of the independent claims.  Regarding claim 15, Dillenberger discloses, in paragraph 0008 and 0020,  a  method for data management in a content management system; in paragraph 0069, comprising at least one server and one or more clients communicably connectable to the server; in paragraph 0021 and 0069, the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server, the method comprising; in paragraph 0008 and 0025, storing, at the server and/or at a first client of the one or more clients, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations; in paragraph 0021, for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation; in paragraphs 0021, 0022, 0023, and 0029, wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified; in paragraph 0025, receiving  input indicative of a requested modification of at least one of the data objects; in paragraphs 0021, 0022, 0026, and 0030, determining, at the server and/or at a first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information; in paragraphs 0021-0023 and 0029, executing, at the server and/or at a first client, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold.  Kuhr discloses, in paragraph 0029, receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects; in paragraph 0041, determining, at the server and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; in paragraph 0023, wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified.
Applicant argues as follows:  Claim 15 recites a method for improving the reliability and the comfort- of-use of a content management system, notably with respect to document validation. In this context, the method provides relationship information between different data objects and data processing operations (notably validation computations and/or indexing computations), wherein the data processing operations which are related to a particular data object also need to be performed, subject to a modification of the particular data object. If a user input for modification of a data object is received, the relationship information is used to determine the data processing operations which are associated with this data object (and which need to also be performed, subject to the modification of the data object). Furthermore, a workload parameter is determined; the workload parameter is indicative of the number of additional data processing operations that need to be performed and/or is indicative of the estimated time for executing the additional data processing operations. The requested modification, including the one or more additional data processing operations, is only performed if the workload parameter is smaller than a threshold. Otherwise, a protection action is performed. By doing this, a reliable and comfortable content management system is provided, in particular with regards to document validation. Dillenberger relates to workload scheduling and to the removal of conflicts between different workloads. As outlined in Dillenberger’ s paragraph [24], a "workload" refers to a "computer process," wherein such a computer process may involve a request for reading or writing a particular data object (such as a page or a record) (see Dillenberger, paragraph [21]). Dillenberger makes use of "lock trace data" for locking one or more data objects such that a workload can use a data object exclusively (Dillenberger, paragraph [25]). But Dillenberger fails to disclose at least the following features of claim 15: " storing, at the server and/or at a first client of the one or more clients, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations, and, for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation; wherein the respective data processing operation is to be executed when a data object from the respective set of one or more data objects is to be modified. 
8844P029 - Amendment A - 14 - Remarks Examiner respectfully notes that Applicant is arguing outside the language describing the claimed invention in the independent claims.  Dillenberger discloses, in paragraphs 0008, 0025, 0026, and 0032, storing, at the server and/or at a first client of the one or more clients, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations; in paragraph 0021, for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation; in paragraphs 0021-0023 and 0029, wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified.
Applicant argues as follows:  Here the claim recites that the relationship information for a particular validation computation and/or for a particular indexing computation indicates the one or more data objects which are associated with this particular data processing operation. Furthermore, the claim recites that this particular validation computation and/or this particular indexing computation is to be executed in addition to the modification of a data object which is associated with the particular validation computation and/or the particular indexing computation. The Office Action equates Dillenberger’ s "lock trace data" to the claimed "relationship information." But as indicated above, the lock trace data indicates the one or more workloads which are allowed to use a data object exclusively. Dillenberger does not disclose relationship information which maps data objects to a particular validation computation and/or to a particular indexing computation. Furthermore, Dillenberger does not disclose relationship information which indicates one or more data processing operations that need to be performed in addition to a modification (e.g., a write operation) of a data object. " receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects. For this element the Examiner refers to paragraph [25] of Dillenberger, which relates to the "locking" of a data object. But the cited disclosure from Dillenberger does not relate to a user input that is indicative of a requested modification of at least one of the data objects " determining, at the server and/or at a first client, a workload parameter indicative of a processing work- load of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified. 
Examiner respectfully notes that the lock trace data identifies at least one data access conflict between first and second workloads.  Relationship encompasses the data access conflict. Kuhr, in rejecting claim 16, discloses, in paragraph 0024, wherein: the relationship information includes first-type mapping information indicative of a mapping of each of the one or more data processing operations to the respective set of one or more data objects being associated with the respective data processing operation, and/or the relationship information includes second-type mapping information indicative of a mapping of each of the one or more data objects to respective data processing operations being associated with the respective data object.  Furthermore, Kuhr discloses, in paragraphs 0029,  receiving, at the first client computer, a user input indicative of a requested modification of at least one of the data objects; in paragraph 0041, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; in paragraph 0023, wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified.
Applicant argues as follows:  The Office Action equates Dillenberger’ s "conflict ratio" to the recited workload parameter. But the "conflict ratio" does not indicate a "number" of data processing operations-notably validation computations and/or indexing computations. Furthermore, the "conflict ratio" does not indicate an "estimated execution time" of data processing operations. " executing, at the server and/or at a first client, the re- quested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified. In other words, the recited method determines whether the computational work- load associated with the additional data processing operations-the ones that need to be performed in addition to the actual modification of the data object-are above or below a pre-determined threshold. The modification of the data object is performed together with the additional data processing operations if the computational workload is below the pre-determined threshold.   The Office Action refers to paragraph [22] of Dillenberger, where the conflict ratio is compared to a threshold. But this comparison differs from the comparison recited in claim 15. In particular, Dillenberger does not disclose that the computational workload, which is associated with additional data processing operations, is compared to a threshold. Furthermore, Dillenberger does not disclose the execution of the modification and the additional processing operations in dependence of such a comparison. " triggering a protection action if the determined work- load parameter does exceed the pre-determined thresh- old. 
8844P029 - Amendment A - 16 - Remarks Examiner respectfully notes paragraph 0008 of Dillenberger discloses a processor that obtains lock trace data,  identifies a data access conflict , and manage which workload entity can perform a particular type of operations.  Paragraph 0025 of Dillenberger discloses lock tracing to manage a workload entity.
Applicant argues as follows:  As indicated above, Dillenberger does not disclose comparing a workload parameter that is indicative of a computational workload of additional data processing operations with a predetermined threshold, in order to decide on whether or not to proceed with a requested modification. Hence, Dillenberger does not disclose all features of amended independent claim 15. Kuhr and the other cited references also fail to disclose these features, meaning that a combination of Dillenberger with Kuhr, or with any other cited reference, cannot render the claim obvious. The above-mentioned distinguishing features of independent claim 15 solve the technical problem of improving the reliability and comfort-of-use of document validation. Dillenberger does not provide any suggestion or motivation for solving this technical problem; it only addresses the technical problem of handling workload conflicts. And Dillenberger does not provide a person of ordinary skill with any suggestion or motivation towards the claimed solution for this technical problem. Even a combination of Dillenberger with any one of the other cited documents does not provide a person of ordinary skill with sufficient teaching to arrive at the claimed subject matter. 
Examiner respectfully notes that Dillenberger and Kuhr meet the claim language of claim 15.  A proper motivation to modify Dillenberger by Kuhr has been provided; that is, in paragraph 0003 of Kuhr, one would have been motivated to provide users with the benefits of identifying a query for one or more data objects, map the query, and execute the mapped query.
Applicant argues as follows:  C. Independent Claims 27 and 28 Independent claims 27 and 28 recite elements similar or analogous to the elements recited in amended claim 15. A combination of Dillenberger and Kuhr therefore cannot render these claims obvious for at least the same reasons the8844P029 - Amendment A - 17 - Remarks combination of references cannot render amended claim 15 obvious. Applicant therefore respectfully requests withdrawal of the rejections. 
Examiner respectfully disagrees.  Regarding claim 27, Dillenberger discloses, in paragraphs 0066, 0036, 0067, a system comprising at least one server computer and one or more client computers communicably connectable to the server computer, the system being configured to execute a method comprising; in paragraph 0008 and 0025, storing, at the server computer and/or at a first client computer of the one or more client computers, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations; in paragraph 0021, for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation; in paragraphs 0021-0023 and 0029, wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified; in paragraph 0025, receiving input indicative of a requested modification of at least one of the data objects; in paragraph 0021, 0022, and 0026 and 0030, determining, at the server computer and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information; in paragraphs 0021-0023 and 0029, executing, at the server computer and/or at the first client computer, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold.  Kuhr discloses, in paragraphs 0029,  receiving, at the first client computer, a user input indicative of a requested modification of at least one of the data objects; in paragraph 0041, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; in paragraph 0023, wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified.
Regarding claim 28, Dillenberger discloses, in paragraphs 0066, 0036, and 0067, a computer program product for one or more clients communicably connectable to a server, the computer program product comprising a non-transitory computer-readable medium having computer-readable program code embodied therein, said computer-readable program code adapted to be executed to implement a method comprising; in paragraphs 0008, 0025, storing, at the server and/or at a first client of the one or more clients, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations; in paragraph 0021, for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation; in paragraph 0025, receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects; in paragraphs 0021-0023 and 0029, wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified; in paragraphs 0021-0023, and 0026, determining, at the server and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information; in paragraphs 0021-0023 and 0029, executing, at the server and/or at a first client, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold.  Kuhr discloses, in paragraph 0029, receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects; in paragraph 0041, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; in paragraph 0023, wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing 8844P029 - Amendment A - 8 - Claims WBD 56990404_1the one or more data processing operations associated with the at least one of the data objects, which is to be modified.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 5002 to schedule an interview.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, 18-23, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-39  of U.S. Patent No. 11,223,632, in view of Dillenberger (US20150248452), filed February 28, 2014, and Kuhr (US20080243781), filed March 30, 2007.
Claim 16 of U.S. Patent No. 11223632 discloses a method for data management in a content management system, but does not explicitly disclose wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified; executing, at the server and/or at a first client, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold.  
However, in an analogous art, Dillenberger discloses wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified (Dillenberger, paragraph 0021, tracing target objects of each request from each workload, changes may be made; paragraph 0022, decisions on operational aspects; paragraph 0023, scheduling of workloads, concurrent operation, conflict ratio threshold, conflict patterns, tuning options, database design, prioritization, environment; paragraph 0029, scheduling adjustment to optimize reduction of conflicts);
executing, at the server and/or at a first client, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold (Dillenberger, paragraph 0021, tracing target objects of each request from each workload, changes may be made; paragraph 0022, decisions on operational aspects; paragraph 0023, scheduling of workloads; paragraph 0029, scheduling adjustment to optimize reduction of conflicts).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dillenberger with the system/method/computer program product of Claim 16 of U.S. Patent No. 11223632  to include executing, at the server and/or at a first client, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold.
One would have been motivated to provide users with the benefits of identifying a query for one or more data objects, map the query, and execute the mapped query (Kuhr: paragraph 0003).
Claim 16 of U.S. Patent No. 11223632 and Dillenberger do not explicitly disclose wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified.
However, in an analogous art, Kuhr discloses wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuhr with the system/method/computer program product of Claim 16 of U.S. Patent No. 11223632 and Dillenberger to include wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified.
One would have been motivated to provide users with the benefits of identifying a query for one or more data objects, map the query, and execute the mapped query (Kuhr: paragraph 0003).

Instant Application 16/796,859
U.S. Patent No. 11223632
Claim 15:  
15. (Currently Amended) A method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server, the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server, the method comprising: 
- storing, at the server and/or at a first client of the one or more clients, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations, and, for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation, wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified, 

- receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects, 

- determining, at the server and/or at [[a]] the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified, and 

- executing, at the server and/or at [[a]] the first client, the requested modification of the at least one of the data objects, which is to 8844P029 - Amendment A - 3 - Claims WBD 56990404_1be modified, if the determined workload parameter does not exceed a pre- determined threshold, wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified, and triggering a protection action if the determined workload parameter does exceed the pre- determined threshold.  


Claim 16:  
16. A method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server, the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server, the method comprising: 

receiving, by a first client of the one or more clients, first-type information indicative of result data of at least one data processing operation, including validation computation and/or indexing computation, and a respective associated set of data objects, 

storing, by the first client, result data of the at least one data processing operation in a memory, 



receiving, by the first client, second-type information indicative of modification of at least one of the data objects, and 

determining, at the first client and before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type information and the second-type information.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 15, 16, 18, 19, 23, and 25-28 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Dillenberger (US20150248452), filed February 28, 2014, in view of Kuhr (US20080243781), filed March 30, 2007.
Regarding claim 15, Dillenberger discloses a  method for data management in a content management system (Dillenberger, paragraphs 0008, method for work scheduling including obtaining a lock trace, identifying an access conflict, decomposing a workload, and scheduling execution units; paragraph 0020, determining data access patterns associated with different workloads. Such data access patterns may be determined by tracking access requests of the different workloads to, for example, a database's concurrency control component mechanism (in one specific example, the database's concurrency control component mechanism may be a database lock manager). In another specific example, access patterns may be determined between different OLTP applications or determined between different batch applications.);
comprising at least one server and one or more clients communicably connectable to the server (Dillenberger, paragraphs 0069, The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).);
the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server, the method comprising (Dillenberger paragraph 0021, By tracing target objects (e.g., database table, page, and/or record (row)) of each request from each workload, each request type (e.g., access intent such as read or write) from each workload, time of each workload and/or duration of each workload, various analysis can be conducted on the access patterns (e.g., temporal access patterns and/or spatial access patterns (such as accessing objects within logical or physical proximity from each other--for example, this can mean location conflict such as both workloads access the same record; or two workloads access two different records on the same page; paragraphs 0069, The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).);
storing, at the server and/or at a first client of the one or more clients, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations (Dillenberger, paragraph 0008, a method for workload scheduling is provided, the method comprising: obtaining, by a processor, lock trace data associated with a plurality of workloads; replaying, by the processor, the lock trace data associated with the workloads to identify at least one data access conflict between a first one of the workloads and a second one of the workloads; decomposing, by the processor, based at least in part upon the at least one identified data access conflict, at least the first one of workloads into a plurality of shorter duration execution units; and scheduling, by the processor, at least one of the shorter duration execution units at a time window that at least partially overlaps a time window of at least the second one of the workloads; paragraph 0025, the term "lock" (such as used in the term "lock tracing" or the term "lock trace data") is intended to refer to a data structure used to manage which workload entity can perform a particular type of operation on a particular lock target object and may indicate whether exclusively or in a shared fashion, for which period of time, etc. In a database system, for example, this is the mechanism that a database uses to ensure that a logical or physical object is protected from being corrupted or invalidated when multiple users try to read while others write to the database. For example, an exclusive lock on an object granted to one work request means no other work request can read or write the same object unless the lock is released. A shared lock means other work requests may also read or write to the object.; paragraph 0026, lock trace information stored in memory; paragraph 0032, processor obtains lock trace data in step 401);
for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation (Dillenberger, paragraph 0021, By tracing target objects (e.g., database table, page, and/or record (row)) of each request from each workload, each request type (e.g., access intent such as read or write) from each workload, time of each workload and/or duration of each workload, various analysis can be conducted on the access patterns (e.g., temporal access patterns and/or spatial access patterns (such as accessing objects within logical or physical proximity from each other--for example, this can mean location conflict such as both workloads access the same record; or two workloads access two different records on the same page)).);
wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified (Dillenberger, paragraph 0021, tracing target objects of each request from each workload, changes may be made; paragraph 0022, decisions on operational aspects; paragraph 0023, scheduling of workloads, concurrent operation, conflict ratio threshold, conflict patterns, tuning options, database design, prioritization, environment; paragraph 0029, scheduling adjustment to optimize reduction of conflicts);
receiving  input indicative of a requested modification of at least one of the data objects (Dillenberger, paragraph 0025, “In a database system, for example, this is the mechanism that a database uses to ensure that a logical or physical object is protected from being corrupted or invalidated when multiple users try to read while others write to the database. For example, an exclusive lock on an object granted to one work request means no other work request can read or write the same object unless the lock is released. A shared lock means other work requests may also read or write to the object.”);
determining, at the server and/or at a first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information (Dillenberger, paragraphs 0021, By tracing target objects (e.g., database table, page, and/or record (row)) of each request from each workload, each request type (e.g., access intent such as read or write) from each workload, time of each workload and/or duration of each workload, various analysis can be conducted on the access patterns (e.g., temporal access patterns and/or spatial access patterns (such as accessing objects within logical or physical proximity from each other--for example, this can mean location conflict such as both workloads access the same record; or two workloads access two different records on the same page)).; paragraph 0022, concurrent operation, conflict ratio threshold, conflict patterns, tuning options, database design, prioritization, environment; paragraph 0026, trace data of lock requests collected including target object, lock type, lock timestamp, lock requesters; paragraph 0030, feedback mechanism);
executing, at the server and/or at a first client, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold (Dillenberger, paragraph 0021, tracing target objects of each request from each workload, changes may be made; paragraph 0022, decisions on operational aspects; paragraph 0023, scheduling of workloads; paragraph 0029, scheduling adjustment to optimize reduction of conflicts).
Dillenberger discloses receiving input indicative of a requested modification of at least one of the data objects; determining, at the server and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information, but does not explicitly disclose receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects; determining, at the server and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified. 
However, in an analogous art, Kuhr discloses receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects (Kuhr, paragraph 0029, In some cases, GUI 116 may provide access to the front-end of business application 130 executing on client 104 that is operable to add new mapping rules 234 or modify existing mapping rules 234 to rules repository 134. In a further example, GUI 116 may display output reports such as summary and detailed reports. GUI 116 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. In one embodiment, GUI 116 may present information associated with queries 150 and receive commands from the user of client 104 via one of the input devices. Moreover, it should be understood that the term graphical user interface may be used in the singular or in the plural to describe one or more graphical user interfaces and each of the displays of a particular graphical user interface.”);
determining, at the server and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information, wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified (Kuhr, paragraph 0041, “A further possible response to the presentation of an error by database management system 108 may be to request system 108 to provide an estimate of query processing time. Database management system 108 would then determine query processing time and present the processing time to client 104, business application 130, or other appropriate entity in step 324. In some cases, database management system 108 would return to step 302 to identify the next (or potentially the same) query using a generic index from client 104.”);
wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified (Kuhr, paragraph 0023, executes instructions and manipulates data to perform operations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuhr with the system/method/computer program product of Dillenberger to include receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects.
One would have been motivated to provide users with the benefits of identifying a query for one or more data objects, map the query, and execute the mapped query (Kuhr: paragraph 0003).
Regarding claim 16, Dillenberger and Kuhr disclose the method of claim 15. Kuhr discloses wherein: the relationship information includes first-type mapping information indicative of a mapping of each of the one or more data processing operations to the respective set of one or more data objects being associated with the respective data processing operation, and/or the relationship information includes second-type mapping information indicative of a mapping of each of the one or more data objects to respective data processing operations being associated with the respective data object (Kuhr, paragraph 0024, An example business application 130 may be a computer application for performing any suitable business process or logic by implementing or executing a plurality of steps. Business application 130 may also provide the user, such as an administrator, with computer implementable techniques that may result in the management of distributed index data 232. More specifically, business application 130 may facilitate or help facilitate the functionality of database system 200 for, in some cases, client 104, e.g., functionality related to mapping index data 232 to one or more logically distributed indices in index repositories 132, adding data objects to data repository 210, or reorganizing data in data repository 210).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 18, Dillenberger and Kuhr disclose the method of claim 15.  Dillenberger discloses wherein: the relationship information is stored at the server and the workload parameter is determined at the server upon receiving, at the server from the first client, a modification request to modify the at least one of the data objects, which is to be modified; and/or the relationship information is stored at the first client and the workload parameter is determined at the first client upon receiving the user input (Dillenberger, paragraph 0008, relationship information is a lock trace).

Regarding claim 19, Dillenberger and Kuhr disclose the method of claim 15.  Dillenberger discloses wherein triggering the protection action includes refraining, at least temporarily, from executing the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does exceed the pre-determined threshold (Dillenberger, paragraph 0031, “In one specific example, the optimized fine grain scheduling that is based on the simulation can be output and can be used to impact the scheduling of workloads in real-time and/or in the future. In another specific example, one or more recommendations (e.g., a best recommendation; e.g., such as when to give priority to one application over the other or when to suspend one workload so the other one will process through) on scheduling and/or system level settings such as related to contention resolution (see, e.g., output 315) are generated as advice to the system and/or administrators. In one example, scheduling and/or system level settings may relate to provisioning more resources when contention is no longer an issue; or provisioning more threads for certain work such as I/O processing.”).

Regarding claim 25, Dillenberger and Kuhr disclose the method of claim 24.  Kuhr discloses further comprising: updating the relationship information when executing the one or more data operations associated with the at least one of the data objects, which is to be modified (Kuhr, paragraph 0048, “If the received mapping rule is a new mapping rule, database management system 108 updates the rules repository 134 with the new mapping rule in step 710. The administration view may be configured to automatically apply the new rule to subsequent queries by client 104, as well as automatically add the new rule to rules repository 134 by default, as illustrated by the "checked" boxes in FIG. 6. However, client 104 may be allowed to deselect these features of administration view.”; paragraph 0050, “if the received mapping rule is a modified existing mapping rule, then database management system 108 updates audit trail 136 with the unmodified existing mapping rule in step 714. Next, database management system 108 updates the rules repository 134 with the modified mapping rule in step 716. Although database management system 108 may automatically update audit trail 136 and rules repository 134, client 104 may also control these features in the administration view, as illustrated in FIG. 6 through corresponding selectable boxes. In some instances, client 104 may be assigned a security level that dictates whether client 104 may operate the full functionality of the administration view. A lower security level may, for example, prevent access to certain functionality of the administration view by client 104 such as, for example, the updating functionality described above.”).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 26, Dillenberger and Kuhr disclose the method of claim 25.  Kuhr discloses wherein updating the relationship information when executing the one or more data operations associated with the at least one of the data objects, which is to be modified, is performed based on data objects involved in executing the one or more data operations (Kuhr, paragraph 0048, “If the received mapping rule is a new mapping rule, database management system 108 updates the rules repository 134 with the new mapping rule in step 710. The administration view may be configured to automatically apply the new rule to subsequent queries by client 104, as well as automatically add the new rule to rules repository 134 by default, as illustrated by the "checked" boxes in FIG. 6. However, client 104 may be allowed to deselect these features of administration view.”; paragraph 0050, “if the received mapping rule is a modified existing mapping rule, then database management system 108 updates audit trail 136 with the unmodified existing mapping rule in step 714. Next, database management system 108 updates the rules repository 134 with the modified mapping rule in step 716. Although database management system 108 may automatically update audit trail 136 and rules repository 134, client 104 may also control these features in the administration view, as illustrated in FIG. 6 through corresponding selectable boxes. In some instances, client 104 may be assigned a security level that dictates whether client 104 may operate the full functionality of the administration view. A lower security level may, for example, prevent access to certain functionality of the administration view by client 104 such as, for example, the updating functionality described above.”).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 27, Dillenberger discloses a system comprising at least one server computer and one or more client computers communicably connectable to the server computer, the system being configured to execute a method comprising (Dillenberger, paragraph 0066, The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. , paragraph 0036, processor, central processing unit (CPU), random access memory (RAM), read only memory (ROM): paragraph  0067, instructions, RAM, ROM; paragraph 0068, gateway computers and/or edge servers);
storing, at the server computer and/or at a first client computer of the one or more client computers, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations (Dillenberger, paragraph 0008, a method for workload scheduling is provided, the method comprising: obtaining, by a processor, lock trace data associated with a plurality of workloads; replaying, by the processor, the lock trace data associated with the workloads to identify at least one data access conflict between a first one of the workloads and a second one of the workloads; decomposing, by the processor, based at least in part upon the at least one identified data access conflict, at least the first one of workloads into a plurality of shorter duration execution units; and scheduling, by the processor, at least one of the shorter duration execution units at a time window that at least partially overlaps a time window of at least the second one of the workloads; paragraph 0025, the term "lock" (such as used in the term "lock tracing" or the term "lock trace data") is intended to refer to a data structure used to manage which workload entity can perform a particular type of operation on a particular lock target object and may indicate whether exclusively or in a shared fashion, for which period of time, etc. In a database system, for example, this is the mechanism that a database uses to ensure that a logical or physical object is protected from being corrupted or invalidated when multiple users try to read while others write to the database. For example, an exclusive lock on an object granted to one work request means no other work request can read or write the same object unless the lock is released. A shared lock means other work requests may also read or write to the object.; paragraph 0026, lock trace information stored in memory; paragraph 0032, processor obtains lock trace data in step 401);
for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation (Dillenberger, paragraph 0021, By tracing target objects (e.g., database table, page, and/or record (row)) of each request from each workload, each request type (e.g., access intent such as read or write) from each workload, time of each workload and/or duration of each workload, various analysis can be conducted on the access patterns (e.g., temporal access patterns and/or spatial access patterns (such as accessing objects within logical or physical proximity from each other--for example, this can mean location conflict such as both workloads access the same record; or two workloads access two different records on the same page)).);
wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified (Dillenberger, paragraph 0021, tracing target objects of each request from each workload, changes may be made; paragraph 0022, decisions on operational aspects; paragraph 0023, scheduling of workloads, concurrent operation, conflict ratio threshold, conflict patterns, tuning options, database design, prioritization, environment; paragraph 0029, scheduling adjustment to optimize reduction of conflicts);
receiving input indicative of a requested modification of at least one of the data objects (Dillenberger, paragraph 0025, “In a database system, for example, this is the mechanism that a database uses to ensure that a logical or physical object is protected from being corrupted or invalidated when multiple users try to read while others write to the database. For example, an exclusive lock on an object granted to one work request means no other work request can read or write the same object unless the lock is released. A shared lock means other work requests may also read or write to the object.”);
determining, at the server computer and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information (Dillenberger, paragraphs 0021, By tracing target objects (e.g., database table, page, and/or record (row)) of each request from each workload, each request type (e.g., access intent such as read or write) from each workload, time of each workload and/or duration of each workload, various analysis can be conducted on the access patterns (e.g., temporal access patterns and/or spatial access patterns (such as accessing objects within logical or physical proximity from each other--for example, this can mean location conflict such as both workloads access the same record; or two workloads access two different records on the same page)).; paragraph 0022, concurrent operation, conflict ratio threshold, conflict patterns, tuning options, database design, prioritization, environment; paragraph 0026, trace data of lock requests collected including target object, lock type, lock timestamp, lock requesters; paragraph 0030, feedback mechanism);
executing, at the server computer and/or at the first client computer, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold (Dillenberger, paragraph 0021, tracing target objects of each request from each workload, changes may be made; paragraph 0022, decisions on operational aspects; paragraph 0023, scheduling of workloads; paragraph 0029, scheduling adjustment to optimize reduction of conflicts).
Dillenberger discloses receiving input indicative of a requested modification of at least one of the data objects, but does not explicitly disclose receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects; wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified. 
However, in an analogous art, Kuhr discloses receiving, at the first client computer, a user input indicative of a requested modification of at least one of the data objects (Kuhr, paragraph 0029, In some cases, GUI 116 may provide access to the front-end of business application 130 executing on client 104 that is operable to add new mapping rules 234 or modify existing mapping rules 234 to rules repository 134. In a further example, GUI 116 may display output reports such as summary and detailed reports. GUI 116 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. In one embodiment, GUI 116 may present information associated with queries 150 and receive commands from the user of client 104 via one of the input devices. Moreover, it should be understood that the term graphical user interface may be used in the singular or in the plural to describe one or more graphical user interfaces and each of the displays of a particular graphical user interface.”);
wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified (Kuhr, paragraph 0041, “A further possible response to the presentation of an error by database management system 108 may be to request system 108 to provide an estimate of query processing time. Database management system 108 would then determine query processing time and present the processing time to client 104, business application 130, or other appropriate entity in step 324. In some cases, database management system 108 would return to step 302 to identify the next (or potentially the same) query using a generic index from client 104.”);
wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified (Kuhr, paragraph 0023, executes instructions and manipulates data to perform operations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuhr with the system/method/computer program product of Dillenberger to include receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects; wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing the one or more data processing operations associated with the at least one of the data objects, which is to be modified.
One would have been motivated to provide users with the benefits of identifying a query for one or more data objects, map the query, and execute the mapped query (Kuhr: paragraph 0003).
Regarding claim 28, Dillenberger discloses a computer program product for one or more clients communicably connectable to a server, the computer program product comprising a non-transitory computer-readable medium having computer-readable program code embodied therein, said computer-readable program code adapted to be executed to implement a method comprising (Dillenberger, paragraph 0066, The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.; paragraph 0036, processor, central processing unit (CPU), random access memory (RAM), read only memory (ROM): paragraph  0067, instructions, RAM, ROM);
storing, at the server and/or at a first client of the one or more clients, relationship information being indicative of one or more data processing operations, including validation computations and/or indexing computations (Dillenberger, paragraph 0008, a method for workload scheduling is provided, the method comprising: obtaining, by a processor, lock trace data associated with a plurality of workloads; replaying, by the processor, the lock trace data associated with the workloads to identify at least one data access conflict between a first one of the workloads and a second one of the workloads; decomposing, by the processor, based at least in part upon the at least one identified data access conflict, at least the first one of workloads into a plurality of shorter duration execution units; and scheduling, by the processor, at least one of the shorter duration execution units at a time window that at least partially overlaps a time window of at least the second one of the workloads; paragraph 0025, the term "lock" (such as used in the term "lock tracing" or the term "lock trace data") is intended to refer to a data structure used to manage which workload entity can perform a particular type of operation on a particular lock target object and may indicate whether exclusively or in a shared fashion, for which period of time, etc. In a database system, for example, this is the mechanism that a database uses to ensure that a logical or physical object is protected from being corrupted or invalidated when multiple users try to read while others write to the database. For example, an exclusive lock on an object granted to one work request means no other work request can read or write the same object unless the lock is released. A shared lock means other work requests may also read or write to the object.; paragraph 0026, lock trace information stored in memory; paragraph 0032, processor obtains lock trace data in step 401);
for each data processing operation, a respective set of one or more data objects being associated with the respective data processing operation (Dillenberger, paragraph 0021, By tracing target objects (e.g., database table, page, and/or record (row)) of each request from each workload, each request type (e.g., access intent such as read or write) from each workload, time of each workload and/or duration of each workload, various analysis can be conducted on the access patterns (e.g., temporal access patterns and/or spatial access patterns (such as accessing objects within logical or physical proximity from each other--for example, this can mean location conflict such as both workloads access the same record; or two workloads access two different records on the same page)).);
receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects (Dillenberger, paragraph 0025, “In a database system, for example, this is the mechanism that a database uses to ensure that a logical or physical object is protected from being corrupted or invalidated when multiple users try to read while others write to the database. For example, an exclusive lock on an object granted to one work request means no other work request can read or write the same object unless the lock is released. A shared lock means other work requests may also read or write to the object.”);
wherein the respective data processing operation is executed when a data object from the respective set of one or more data objects is to be modified (Dillenberger, paragraph 0021, tracing target objects of each request from each workload, changes may be made; paragraph 0022, decisions on operational aspects; paragraph 0023, scheduling of workloads, concurrent operation, conflict ratio threshold, conflict patterns, tuning options, database design, prioritization, environment; paragraph 0029, scheduling adjustment to optimize reduction of conflicts);
determining, at the server and/or at the first client, a workload parameter indicative of a processing workload of executing data processing operations associated with the at least one of the data objects, which is to be modified, based on the stored relationship information (Dillenberger, paragraphs 0021, By tracing target objects (e.g., database table, page, and/or record (row)) of each request from each workload, each request type (e.g., access intent such as read or write) from each workload, time of each workload and/or duration of each workload, various analysis can be conducted on the access patterns (e.g., temporal access patterns and/or spatial access patterns (such as accessing objects within logical or physical proximity from each other--for example, this can mean location conflict such as both workloads access the same record; or two workloads access two different records on the same page)).; paragraph 0022, concurrent operation, conflict ratio threshold, conflict patterns, tuning options, database design, prioritization, environment; paragraph 0026, trace data of lock requests collected including target object, lock type, lock timestamp, lock requesters; paragraph 0030, feedback mechanism); executing, at the server and/or at a first client, the requested modification of the at least one of the data objects, which is to be modified, if the determined workload parameter does not exceed a pre-determined threshold, and triggering a protection action if the determined workload parameter does exceed the pre-determined threshold (Dillenberger, paragraph 0021, tracing target objects of each request from each workload, changes may be made; paragraph 0022, decisions on operational aspects; paragraph 0023, scheduling of workloads; paragraph 0029, scheduling adjustment to optimize reduction of conflicts).
Dillenberger discloses receiving input indicative of a requested modification of at least one of the data objects, but does not explicitly disclose receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects; wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing 8844P029 - Amendment A - 8 - Claims WBD 56990404_1the one or more data processing operations associated with the at least one of the data objects, which is to be modified. 
However, in an analogous art, Kuhr discloses receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects (Kuhr, paragraph 0029, In some cases, GUI 116 may provide access to the front-end of business application 130 executing on client 104 that is operable to add new mapping rules 234 or modify existing mapping rules 234 to rules repository 134. In a further example, GUI 116 may display output reports such as summary and detailed reports. GUI 116 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. In one embodiment, GUI 116 may present information associated with queries 150 and receive commands from the user of client 104 via one of the input devices. Moreover, it should be understood that the term graphical user interface may be used in the singular or in the plural to describe one or more graphical user interfaces and each of the displays of a particular graphical user interface.”);
wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified (Kuhr, paragraph 0041, “A further possible response to the presentation of an error by database management system 108 may be to request system 108 to provide an estimate of query processing time. Database management system 108 would then determine query processing time and present the processing time to client 104, business application 130, or other appropriate entity in step 324. In some cases, database management system 108 would return to step 302 to identify the next (or potentially the same) query using a generic index from client 104.”);
wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing 8844P029 - Amendment A - 8 - Claims WBD 56990404_1the one or more data processing operations associated with the at least one of the data objects, which is to be modified (Kuhr, paragraph 0023, executes instructions and manipulates data to perform operations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuhr with the system/method/computer program product of Dillenberger to include receiving, at the first client, a user input indicative of a requested modification of at least one of the data objects; wherein the workload parameter is indicative of a number of data processing operations associated with the at least one of the data objects, which is to be modified, and/or the workload parameter is indicative of an estimated time of executing the data processing operations associated with the at least one of the data objects, which is to be modified; wherein executing the requested modification of the at least one of the data objects, which is to be modified, includes executing 8844P029 - Amendment A - 8 - Claims WBD 56990404_1the one or more data processing operations associated with the at least one of the data objects, which is to be modified.
One would have been motivated to provide users with the benefits of identifying a query for one or more data objects, map the query, and execute the mapped query (Kuhr: paragraph 0003).
Claim  20 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Dillenberger (US20150248452), filed February 28, 2014, in view of Kuhr (US20080243781), filed March 30, 2007, and further in view of Tanaka (US20100205371), published August 12, 2010.
Regarding claim 20, Dillenberger and Kuhr disclose the method of claim 15.
Dillenberger and Kuhr do not explicitly disclose wherein: the protection action includes at least one of: - issuing a warning message to the user at the first client, - issuing a warning message to one or more other second clients, in particular second clients being associated with users of a higher authorization level as the user logged in at the first client, - rejecting executing the requested modification of the at least one of the data objects, which is to be modified, and - rejecting to save the modified object to the server.  
However, in an analogous art, Tanaka discloses wherein: the protection action includes at least one of: - issuing a warning message to the user at the first client, - issuing a warning message to one or more other second clients, in particular second clients being associated with users of a higher authorization level as the user logged in at the first client, - rejecting executing the requested modification of the at least one of the data objects, which is to be modified, and - rejecting to save the modified object to the server (Tanaka, paragraph 0002, monitoring of workload and issuing a warning when the threshold is exceeded).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tanaka with the system/method/computer program product of Dillenberger and Kuhr to include wherein: the protection action includes at least one of: - issuing a warning message to the user at the first client, - issuing a warning message to one or more other second clients, in particular second clients being associated with users of a higher authorization level as the user logged in at the first client, - rejecting executing the requested modification of the at least one of the data objects, which is to be modified, and - rejecting to save the modified object to the server.
One would have been motivated to provide users with the benefits of proactive performance management for improving the configuration of storage before exceeding the performance limit (Tanaka: paragraph 0002).
Claim  21 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Dillenberger (US20150248452), filed February 28, 2014, in view of Kuhr (US20080243781), filed March 30, 2007, and further in view of Thomas (US20110078736), filed September 30, 2009.
Regarding claim 21, Dillenberger and Kuhr disclose the method of claim 15.
Dillenberger and Kuhr do not explicitly disclose wherein the protection action includes: checking whether an authorization level associated with the user allows for executing a modification associated with a workload parameter exceeding the pre-determined threshold and executing the requested modification of the at least one of the data objects, which is to be modified, if the authorization level associated with the user allows for executing a modification associated with a workload parameter exceeding the pre- determined threshold, and rejecting executing the requested modification if the authorization level associated with the user does not allow for executing a modification associated with a workload parameter exceeding the pre- determined threshold.  
However, in an analogous art, Thomas discloses wherein the protection action includes: checking whether an authorization level associated with the user allows for executing a modification associated with a workload parameter exceeding the pre-determined threshold and executing the requested modification of the at least one of the data objects, which is to be modified, if the authorization level associated with the user allows for executing a modification associated with a workload parameter exceeding the pre- determined threshold, and rejecting executing the requested modification if the authorization level associated with the user does not allow for executing a modification associated with a workload parameter exceeding the pre- determined threshold (Thomas, paragraph 0131, A user, such as an data manager, with a "High" authorization may be allowed to edit all fields of the media asset description information; paragraph 0138, For example, some media equipment devices may have local rules set that reject certain field modifications (or reject modifications made by users with low authorization  levels) even though they are part of a contributors list that allows modifications to those fields.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thomas with the system/method/computer program product of Dillenberger and Kuhr to include wherein the protection action includes: checking whether an authorization level associated with the user allows for executing a modification associated with a workload parameter exceeding the pre-determined threshold and executing the requested modification of the at least one of the data objects, which is to be modified, if the authorization level associated with the user allows for executing a modification associated with a workload parameter exceeding the pre- determined threshold, and rejecting executing the requested modification if the authorization level associated with the user does not allow for executing a modification associated with a workload parameter exceeding the pre- determined threshold.
One would have been motivated to provide users with the benefits of allowing only users with sufficient authorization to edit (Thomas: paragraph 0131).
Claims  22 and 23 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Dillenberger (US20150248452), filed February 28, 2014, in view of Kuhr (US20080243781), filed March 30, 2007, and further in view of Tran (US20160283926), filed May 10, 2016.
Regarding claim 22, Dillenberger and Kuhr disclose the method of claim 15.
Dillenberger and Kuhr do not explicitly disclose wherein the protection action includes: determining whether a current time allows for executing a modification associated with a workload parameter exceeding the pre- determined threshold and executing the requested modification of the at least one of the data objects, which is to be modified, if the current time allows for executing a modification associated with a workload parameter exceeding the pre-determined threshold, and postponing executing the requested modification to a later allowed time if the current time does not allow for executing a modification associated with a workload parameter exceeding the pre-determined threshold.  
However, in an analogous art, Tran discloses wherein the protection action includes: determining whether a current time allows for executing a modification associated with a workload parameter exceeding the pre- determined threshold and executing the requested modification of the at least one of the data objects, which is to be modified, if the current time allows for executing a modification associated with a workload parameter exceeding the pre-determined threshold, and postponing executing the requested modification to a later allowed time if the current time does not allow for executing a modification associated with a workload parameter exceeding the pre-determined threshold (Tran, paragraph 0024, scheduling of requested work, workload manager determines if workload should be postponed because of a lack of capacity, processing time determined).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tran with the system/method/computer program product of Dillenberger and Kuhr to include wherein the protection action includes: determining whether a current time allows for executing a modification associated with a workload parameter exceeding the pre- determined threshold and executing the requested modification of the at least one of the data objects, which is to be modified, if the current time allows for executing a modification associated with a workload parameter exceeding the pre-determined threshold, and postponing executing the requested modification to a later allowed time if the current time does not allow for executing a modification associated with a workload parameter exceeding the pre-determined threshold.
One would have been motivated to provide users with the benefits of dynamically adjusting the capacity limits of mainframe entities (Tran: paragraph 0003).
Regarding claim 23, Dillenberger, Kuhr, and Tran disclose the method of claim 22. Tran discloses wherein:   determining whether a current time allows for executing a modification associated with a workload parameter exceeding the pre- determined threshold is performed based on comparing a current time with allowed time information stored at the first client and/or the server and being indicative of time periods in which executing a modification associated with a workload parameter exceeding the pre-determined threshold is allowed (Tran, paragraph 0024, scheduling of requested work, workload manager determines if workload should be postponed because of a lack of capacity, processing time determined).  The motivation is the same as that of the claim from which this claim depends. 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439